[Cite as State v. Hughes, 2021-Ohio-4534.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


State of Ohio,                                      :

                 Plaintiff-Appellee,                :               No. 21AP-320
                                                                 (C.P.C. No. 17CR-4801)
v.                                                  :
                                                               (REGULAR CALENDAR)
Daiquan T. Hughes,                                  :

                 Defendant-Appellant.               :



                                             D E C I S I O N

                                   Rendered on December 23, 2021


                 On brief: G. Gary Tyack, Prosecuting Attorney, and
                 Sheryl L. Prichard, for appellee.

                 On brief: Daiquan T. Hughes, pro se.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Defendant-appellant, Daiquan T. Hughes, appeals from a judgment of the
Franklin County Court of Common Pleas denying his post-sentence motion to withdraw his
guilty plea pursuant to Crim.R. 32.1. For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} In September 2018, Hughes pleaded guilty to one count of aggravated
murder, a violation of R.C. 2903.01 and an unclassified felony, for shooting Brian Woodson
to death on Halloween night 2016. The trial court imposed the jointly recommended prison
sentence of 25 years to life. Hughes appealed, alleging the trial court's juvenile division
lacked probable cause on which to bind him over to the trial court's general division. This
court was unpersuaded and affirmed the trial court's judgment of conviction and sentence.
State v. Hughes, 10th Dist. No. 18AP-837, 2019-Ohio-4590. Four months later, Hughes
No. 21AP-320                                                                              2


moved to withdraw his guilty plea pursuant to Crim.R. 32.1. In May 2021, the trial court
denied Hughes' motion.
       {¶ 3} Hughes timely appeals.
II. Assignments of Error
       {¶ 4} Hughes assigns the following errors for our review:
                [1.] The Trial Court Error by Enforcement of Defendant's
                Daiquan T. Hughes Guilty Plea in this action is
                Unconstitutional under both the Fourteenth Amendment Due
                Process in this action and the Ohio Constitution for the reason
                the plea was Coerced.

                [2.] The "Defendant-Appellant, Daiquan T. Hughes states his
                Guilty Plea as not knowingly, Intelligent, and Voluntary
                because it was Coerced, and the Trial Court was in Error by not
                allowing Appellant, Hughes to withdraw his Guilty Plea.

(Sic passim.)
III. Discussion
       {¶ 5} In his first and second assignments of error, Hughes alleges his constitutional
rights were violated because his guilty plea was coerced and not knowingly, intelligently,
and voluntarily entered. Hughes generally contends the trial court erred in denying his
motion to withdraw his guilty plea pursuant to Crim.R. 32.1. These assignments of error
are not well-taken.
       {¶ 6} Pursuant to Crim.R. 32.1, a "motion to withdraw a plea of guilty or no contest
may be made only before sentence is imposed; but to correct manifest injustice the court
after sentence may set aside the judgment of conviction and permit the defendant to
withdraw his or her plea." Thus, a trial court may allow a post-sentence withdrawal of a
guilty plea only to correct a manifest injustice. State v. Morris, 10th Dist. No. 19AP-152,
2019-Ohio-3795, ¶ 11. A defendant seeking a post-sentence withdrawal of a guilty plea
bears the burden of establishing the existence of a manifest injustice. Id., citing State v.
Morgan, 10th Dist. No. 12AP-241, 2012-Ohio-5773, ¶ 11. The term " '[m]anifest injustice
relates to some fundamental flaw in the proceedings which result[s] in a miscarriage of
justice or is inconsistent with the demands of due process.' " Morgan at ¶ 10, quoting State
v. Williams, 10th Dist. No. 03AP-1214, 2004-Ohio-6123, ¶ 5.
No. 21AP-320                                                                                   3


       {¶ 7} The decision to grant or deny a motion to withdraw a guilty plea made under
Crim.R. 32.1 rests within the sound discretion of the trial court, and we will not disturb that
decision on appeal absent an abuse of discretion. Morris at ¶ 12, citing Morgan at ¶ 11. An
abuse of discretion connotes a decision that is unreasonable, arbitrary, or unconscionable.
Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983). Thus, at issue in this appeal is
whether the trial court abused its discretion in denying Hughes' motion to withdraw his
guilty plea.
       {¶ 8} In moving to withdraw his guilty plea, Hughes alleged his plea was not
knowingly, intelligently, and voluntarily made because the trial court did not comply with
Crim.R. 11, and because he was coerced into pleading guilty by his attorneys and others. He
also claimed actual innocence. The trial court rejected these arguments and concluded that
Hughes failed to demonstrate the existence of a manifest injustice. This conclusion was
reasonable and supported by the record.
       {¶ 9} First, insofar as Hughes alleged the trial court did not comply with Crim.R. 11
in accepting his guilty plea, that contention was barred by res judicata. Hughes could have
but did not raise this issue in his direct appeal. "It is well-established that res judicata bars
claims raised in a Crim.R. 32.1 postsentence motion to withdraw a guilty plea that were
raised or could have been raised in a prior proceeding such as a direct appeal." Morris at
¶ 13; State v. Taylor, 10th Dist. No. 19AP-795, 2020-Ohio-4581, ¶ 12 ("[t]his court has
consistently applied res judicata to bar a defendant from raising issues in a post-sentence
Crim.R. 32.1 motion that were or could have been raised on direct appeal"), citing State v.
Mobley, 10th Dist. No. 18AP-23, 2018-Ohio-3880, ¶ 14, citing State v. Ikharo, 10th Dist.
No. 10AP-967, 2011-Ohio-2746, ¶ 11. Because a trial court's alleged noncompliance with
Crim.R. 11 can be raised in a direct appeal, res judicata bars such a claim in a Crim.R. 32.1
motion to withdraw a guilty plea. State v. Lowe, 10th Dist. No. 14AP-481, 2015-Ohio-382,
¶ 11. Therefore, insofar as Hughes alleged the trial court did not comply with Crim.R. 11 in
accepting his guilty plea, res judicata barred that claim.
       {¶ 10} Second, to the extent Hughes' motion was not barred by res judicata, the trial
court reasonably concluded that Hughes did not demonstrate manifest injustice. Other
than Hughes' affidavit he submitted in support of the motion, the record does not support
his claim of actual innocence or that he was coerced into pleading guilty. Hughes asserts
No. 21AP-320                                                                               4


he entered an "Alford plea," a guilty plea with a contemporaneous protestation of
innocence. State v. Wise, 5th Dist. No. 2021CA0001, 2021-Ohio-3190, ¶ 24, citing North
Carolina v. Alford, 400 U.S. 25 (1970). But, at the plea hearing, Hughes did not assert his
actual innocence; instead, he completely admitted guilt. A "defendant who has entered a
guilty plea without asserting actual innocence is presumed to understand that he has
completely admitted his guilt." State v. Griggs, 103 Ohio St.3d 85, 2004-Ohio-4415, ¶ 19.
Thus, the trial court reasonably found Hughes' new innocence claim to be contradicted by
his prior statements and admission of guilt.
       {¶ 11} Similarly, Hughes' self-serving claim that he was improperly forced into
pleading guilty was also belied by the record. For example, in addressing the trial court's
inquiry as to whether Hughes' plea reflected "panic" or was coerced, Hughes' counsel
assured the trial court that he had discussed with Hughes the "strengths and weaknesses of
the case," that Hughes had independently decided to plead guilty, and that Hughes'
decision was being made with full understanding of the consequences and not "a reflex out
of the fear posture." (Sept. 25, 2018 Tr. at 3.) Further, Hughes indicated to the trial court
that his lawyers were not "twisting [his] arm," and that nothing else was improperly
impairing his judgment in making his decision. (Tr. at 3.) He also indicated that no one
pressured him into pleading guilty. Because Hughes' self-serving assertions in support of
his motion to withdraw his guilty plea were inconsistent with the plea hearing transcript,
the trial court reasonably rejected those assertions.
       {¶ 12} For these reasons, we conclude the trial court did not abuse its discretion in
overruling Hughes' post-sentence motion to withdraw his guilty plea pursuant to Crim.R.
32.1. Accordingly, we overrule Hughes' first and second assignments of error.
IV. Disposition
       {¶ 13} Having overruled Hughes' first and second assignments of error, we affirm
the judgment of the Franklin County Court of Common Pleas.
                                                                       Judgment affirmed.

                        DORRIAN, P.J., and JAMISON, J., concur.